DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 1-20 are presented for examination. Applicant filed a request for continuing examination on 06/13/2022 amending independent claims 1, 9, and 17. In light of Applicant’s arguments and amendments, Examiner has withdrawn the previous § 112 and § 103 rejections of claims 1-20. Examiner has, however, established new objections to independent claims 1, 9, and 17; and new § 112 rejection for claims 1-20 in the instant Office action. 

Examiner’s Remarks

35 USC § 101: Applicant has amended independent claims 1, 9, and 17, with new limitation: “The wallet for the first party and the wallet for the second party are maintained on a blockchain-based system, wherein the tokens are generated by the blockchain-based system in which a consensus algorithm operating on a plurality of distributed computer nodes updates a distributed ledger in which multiple copies of 5U.S. Patent Application No. 16/653,369the distributed ledger exist across the plurality of distributed computer nodes, and the tokens are added to a block in the blockchain-based system according to the consensus algorithm, and wherein writing the tokens for the cash to a wallet for the first party, and writing tokens for the second cash to a wallet for the second party comprises at least in part adding a new block to the blockchain-based system.” This amendment renders instant claims patent eligible under § 101 because it integrates the abstract idea into a practical application. 
 
Prior Art: The prior art of record, Wager (2017/0024818 A1), teaches generally a method and a system for transferring commodities using tokens. The prior art, however, fails to teach the following limitations as ordered combination of steps: “The exchange computer program retrieving a matching key that specifies one or more fields in the first settlement instruction and the second settlement instruction that must match, wherein the one or more fields comprises a quantity and a price; a smart contract executed by the information processing apparatus sending the affirmed settlement instructions to a commodity clearing banks wherein the commodity clearing back checks that the quantity of the commodity in the affirmed settlement instructions is available; the smart contract confirming that the affirmed settlement instructions have not expired; and the smart contract writing the tokens for the cash to a wallet for the first party, and writing tokens for the commodity to a wallet for the second party, wherein the wallet for the first party and the wallet for the second party are maintained on a blockchain-based system, wherein the tokens are generated by the blockchain-based system in which a consensus algorithm operating on a plurality of distributed computer nodes updates a distributed ledger in which multiple copies of the distributed ledger exist across the plurality of distributed computer nodes, and the tokens are added to a block in the blockchain-based system according to the consensus algorithm, and 3U.S. Patent Application No. 16/653,369 Attorney Docket No.: 052227.500073 wherein writing the tokens for the cash to a wallet for the first party, and writing tokens for the commodity to a wallet for the second party comprises at least in part adding a new block to the blockchain-based system.” These limitations appear in the independent claims 1, 9, and 17. 

  
Claim Objections





Claim 1 is objected to because of the following informalities:
The recitation “a smart contract executed by the information processing apparatus sending the affirmed settlement instructions to a commodity clearing bank, wherein the commodity clearing back checks that the quantity of the commodity in the affirmed settlement instructions is available” should recite “a smart contract executed by the information processing apparatus sending the affirmed settlement instructions to a commodity clearing bank, wherein the commodity clearing bank checks that the quantity of the commodity in the affirmed settlement instructions is available.”
The recitation “the smart contract sending the affirmed settlement instructions to a cash clearing bank, wherein the cash clearing back checks that the price of the cash in the affirmed settlement instructions is available” should recite “the smart contract sending the affirmed settlement instructions to a cash clearing bank, wherein the cash clearing bank checks that the price of the cash in the affirmed settlement instructions is available.”
The recitation “the smart contract writing the tokens for the cash to a wallet for the first party, and writing tokens for the commodity to a wallet for the second party, wherein the wallet for the first party and the wallet for the second party are maintained on a blockchain-based system” should recite “the smart contract writing the tokens for the cash to a wallet for the first party, and writing the tokens for the commodity to a wallet for the second party, wherein the wallet for the first party and the wallet for the second party are maintained on a blockchain-based system.” 
The recitation “wherein writing the tokens for the cash to a wallet for the first party, and writing tokens for the commodity to a wallet for the second party comprises at least in part adding a new block to the blockchain-based system” should recite “wherein writing the tokens for the cash to the wallet for the first party, and writing the tokens for the commodity to the wallet for the second party comprises at least in part adding a new block to the blockchain-based system.” 

Claim 9 is objected to because of the following informalities:
The recitation “a smart contract executed by the information processing apparatus sending the affirmed settlement instructions to a first clearing bank, wherein the first clearing back checks that the first cash in the affirmed settlement instructions is available” should recite “a smart contract executed by the information processing apparatus sending the affirmed settlement instructions to a first clearing bank, wherein the first clearing bank checks that the first cash in the affirmed settlement instructions is available.”
The recitation “the smart contract sending the affirmed settlement instructions to a second clearing bank, wherein the second clearing back checks that the price of the cash in the affirmed settlement instructions is available” should recite “the smart contract sending the affirmed settlement instructions to a cash clearing bank, wherein the cash clearing bank checks that the price of the cash in the affirmed settlement instructions is available.”
The recitation “the smart contract writing the tokens for the second cash to a wallet for the first party, and writing tokens for the first to a wallet for the second party, wherein the wallet for the first party and the wallet for the second party are maintained on a blockchain-based system” should recite “the smart contract writing the tokens for the second cash to a wallet for the first party, and writing the tokens for the first cash to a wallet for the second party, wherein the wallet for the first party and the wallet for the second party are maintained on a blockchain-based system.”
The recitation “wherein writing the tokens for the cash to a wallet for the first party, and writing tokens for the second cash to a wallet for the second party comprises at least in part adding a new block to the blockchain-based system” should recite “wherein writing the tokens for the cash to the wallet for the first party, and writing the tokens for the second cash to the wallet for the second party comprises at least in part adding a new block to the blockchain-based system.” 

Claim17 is objected to because of the following informalities:
The recitation “the commodity clearing back checks that the quantity of the commodity in the affirmed settlement instructions is available” should recite “the commodity clearing bank checks that the quantity of the commodity in the affirmed settlement instructions is available.”
The recitation “the cash clearing back checks that the price of the cash in the affirmed settlement instructions is available” should recite “the cash clearing bank checks that the price of the cash in the affirmed settlement instructions is available.”
The recitation “the smart contract writes the tokens for the cash to a wallet for the first party, and writing tokens for the commodity to a wallet for the second party, wherein the wallet for the first party and the wallet for the second party are maintained on a blockchain-based system” should recite “the smart contract writing the tokens for the cash to a wallet for the first party, and writing the tokens for the commodity to a wallet for the second party, wherein the wallet for the first party and the wallet for the second party are maintained on a blockchain-based system.” 
The recitation “wherein writing the tokens for the cash to a wallet for the first party, and writing tokens for the commodity to a wallet for the second party comprises at least in part adding a new block to the blockchain-based system” should recite “wherein writing the tokens for the cash to the wallet for the first party, and writing the tokens for the commodity to the wallet for the second party comprises at least in part adding a new block to the blockchain-based system.” 

Claim Rejections - 35 USC § 112










The following is a quotation of 35 U.S.C. § 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Independent claim 1 recites a limitation “the quantity of the commodity” in “a smart contract executed by the information processing apparatus sending the affirmed settlement instructions to a commodity clearing bank, wherein the commodity clearing back checks that the quantity of the commodity in the affirmed settlement instructions is available.” There is an insufficient antecedent basis for this limitation in the claim 1. Dependent claims 2-8 are rejected under § 112(b) based on their dependency on claim 1. 

Independent claim 1 recites a limitation “the price of the cash” in “the smart contract sending the affirmed settlement instructions to a cash clearing bank, wherein the cash clearing back checks that the price of the cash in the affirmed settlement instructions is available.” There is an insufficient antecedent basis for this limitation in the claim 1. Dependent claims 2-8 are rejected under § 112(b) based on their dependency on claim 1. 

Independent claim 9 recites a limitation “the second cash” in “an exchange computer program receiving a first settlement instruction from a first party to a transaction involving a transfer of first cash for the second cash, wherein the first party is providing the first cash.” There is an insufficient antecedent basis for this limitation in the claim 9. Dependent claims 10-16 are rejected under § 112(b) based on their dependency on claim 9. 

Independent claim 17 recites a limitation “the quantity of the commodity” in “the commodity clearing back checks that the quantity of the commodity in the affirmed settlement instructions is available.” There is an insufficient antecedent basis for this limitation in the claim 17. Dependent claims 18-20 are rejected under § 112(b) based on their dependency on claim 17. 

Independent claim 17 recites a limitation “the price of the cash” in “the cash clearing back checks that the price of the cash in the affirmed settlement instructions is available.” There is an insufficient antecedent basis for this limitation in the claim 17. Dependent claims 18-20 are rejected under § 112(b) based on their dependency on claim 17.

Conclusion



















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Pu (CN 110009513 A) discloses: “If the target electronic medical record meets the settlement condition based on the smart contract in the block  chain of the insurance item, the settlement amount is calculated based on the smart contract. The settlement account indicated by the user identifier is determined, and the currency indicated by the settlement amount is transmitted to the settlement account.”




























Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691